Case: 13-12279    Date Filed: 04/07/2014   Page: 1 of 6


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-12279
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:12-cr-60316-WPD-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

AIDA LUZ MALDONADO,


                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 7, 2014)

Before WILSON, FAY and KRAVITCH, Circuit Judges.

PER CURIAM:

      Aida Maldonado appeals the district court’s denial of her motion to suppress

inculpatory statements she made to postal inspectors during an allegedly custodial
                Case: 13-12279      Date Filed: 04/07/2014   Page: 2 of 6


interrogation. The district court denied Maldonado’s motion on the ground that

she was not “in custody” at the time she made the inculpatory statements and,

therefore, the postal inspectors did not have to give a Miranda 1 warning. After a

thorough review, we affirm.

                                              I.

      United States postal inspectors initiated an investigation of Maldonado, a

mail carrier, after receiving a complaint from a mail customer who stated that a

Visa gift card she had sent to her son in Miami had never arrived. The inspectors

conducted a “live test,” where they set up surveillance and provided Maldonado

with a gift card in a sealed envelope with an electronic transmitter that was

designed to alert when the envelope was opened. Later that day, a team of postal

inspectors stopped Maldonado and discovered the live test piece open inside of her

mail truck. She returned to her assigned post office with the inspectors and was

interviewed inside a supervisor’s office with the door closed. Maldonado initially

denied any wrongdoing, but later admitted to taking the gift cards and opening the

live test piece. Following a jury trial, Maldonado was convicted of two counts of

mail theft and one count of unauthorized opening of mail by a postal employee.

                                                   II.




      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                              2
              Case: 13-12279     Date Filed: 04/07/2014   Page: 3 of 6


      We review a district court’s denial of a motion to suppress as a mixed

question of law and fact. United States v. Spoerke, 568 F.3d 1236, 1244 (11th Cir.

2009). “Whether [a defendant] was ‘in custody’ and entitled to Miranda warnings

is [also] a mixed question of law and fact.” United States v. Moya, 74 F.3d 1117,

1119 (11th Cir. 1996). We review de novo the district court’s legal conclusions

and we review its factual findings for clear error. Id.

      A “custodial interrogation cannot occur before a suspect is warned of [her]

rights against self-incrimination.” United States v. Newsome, 475 F.3d 1221, 1224

(11th Cir. 2007) (citing Miranda v. Arizona, 384 U.S. 436, 445 (1966)). Pre-

custodial questioning, in contrast, does not require Miranda warnings. United

States v. Street, 472 F.3d 1298, 1309 (11th Cir. 2006). The “initial step” in

determining whether a person was “in custody” under Miranda “is to ascertain

whether, in light of the objective circumstances of the interrogation” and the

totality of all the circumstances, “a reasonable person would have felt that he or

she was not at liberty to terminate the interrogation and leave.” Howes v. Fields,

565 U.S. ___, ___, 132 S.Ct. 1181, 1189 (2012) (alterations and internal quotation

marks omitted). An interviewee’s “status as a suspect, and the coercive

environment that exists in virtually every interview by a police officer of a crime

suspect,” does not automatically create a custodial situation. United States v.

Muegge, 225 F.3d 1267, 1270 (11th Cir. 2000) (internal quotation marks omitted).


                                          3
               Case: 13-12279     Date Filed: 04/07/2014    Page: 4 of 6


      One of the factors a court should consider when determining whether the

defendant was “in custody” is the location of questioning. See Howes, 132 S.Ct. at

1189. Although not dispositive, “courts are much less likely to find the

circumstances custodial when the interrogation occurs in familiar or at least neutral

surroundings, such as the suspect’s home.” United States v. Brown, 441 F.3d

1330, 1348 (11th Cir. 2006) (alterations and internal quotation marks omitted).

Courts may also consider whether a defendant was “[u]nambiguously advis[ed] . . .

that [s]he is free to leave and is not in custody.” Id. at 1347. This is a “powerful

factor” that “generally will lead to the conclusion that the defendant is not in

custody absent a finding of restraints that are so extensive that telling the suspect

[s]he was free to leave could not cure the custodial aspect of the interview.” Id.

(internal quotation marks omitted). Other relevant factors include the duration of

the questioning, statements made during the interview, the presence of physical

restraints during questioning, and “the release of the interviewee at the end of the

questioning.” Howes, 132 S.Ct. at 1189.

                                          III.

      Considering the totality of the circumstances, we conclude that the district

court properly found Maldonado’s interrogation was non-custodial. Prior to the

start of the interview at Maldonado’s assigned post office, Special Agent Eugene




                                           4
                Case: 13-12279      Date Filed: 04/07/2014     Page: 5 of 6


Davis read Maldonado a form containing Garrity2 warnings, which informed her

that the interview was voluntary and that she could stop answering questions at any

time. Maldonado initialed next to each of the Garrity rights—including that

“[t]his interview is strictly voluntary, and I may leave or stop answering questions

at any time”—and signed the acknowledgment at the bottom of the form stating

that she understood these rights. These facts strongly suggest that Maldonado’s

interrogation was not custodial. See Brown, 441 F.3d at 1347-48. Further, there is

no indication that there were restraints on Maldonado’s freedom of movement

“that [were] so extensive that telling [her] [s]he was free to leave could not cure the

custodial aspect of the interview.” Id. at 1347 (quotation marks omitted).

       Although there were some factors to suggest the interview was custodial in

nature, such as: (1) when a team of U.S. postal inspectors stopped Maldonado

while she was working her delivery route, they effectively blocked in her mail

truck and appeared to indicate that returning with them to the post office was

mandatory; and (2) prior to the start of the interview at the post office, a female

postal inspector accompanied Maldonado to the restroom and refused to let

Maldonado close the door. These facts, however, do not render this a custodial

interrogation because: (1) Maldonado was unambiguously told that she was free to


       2
        Garrity v. New Jersey, 385 U.S. 493, 500 (1967) (holding that the Fourteenth
Amendment prohibits the use of coerced statements obtained under threat of removal from
government employment).
                                              5
              Case: 13-12279     Date Filed: 04/07/2014   Page: 6 of 6


leave, was not in custody, and did not have to answer questions, see Brown, 441

F.3d at 1347; (2) she was “in the familiar . . . surroundings” of her workplace, see

id. at 1349; (3) she was not physically restrained during questioning, see Howes,

132 S.Ct. at 1189; (4) the postal inspectors did not brandish their weapons when

they first approached Maldonado on her delivery route, or later during the

interview, see United States v. Luna-Encinas, 603 F.3d 876, 881 (11th Cir. 2010);

(5) although a postal inspector accompanied Maldonado to the restroom for safety

reasons, Maldonado’s movements were never restricted and she was free to leave

at any time, see Brown, 441 F.3d at 1348-49; and (6) after the interview was over,

Maldonado left voluntarily and was not arrested until approximately six weeks

later, cf. Howes, 132 S.Ct. at 1189.

      For these reasons, we agree with the district court that Maldonado’s

statements were not made during a custodial interrogation. Accordingly, the

district court properly denied the motion to suppress.

      AFFIRMED.




                                          6